Per curiam.
R. R. R. appeals the Board of Bar Examiners’ decision to deny his request for a waiver of the educational requirements for admission to the State Bar of Georgia, in order that R. R. R. be able to sit for the Bar Examination. R. R. R. is a graduate of Monticello University Law *889School, a school not approved by either the American Bar Association or by the Board of Bar Examiners. R. R. R. completed his degree at home and without attending classes. The Board refused to waive the requirement that an applicant must have received an initial law degree from a law school approved by the American Bar Association or by the Board of Bar Examiners.1 We find that the Board did not abuse its discretion in refusing the waiver, and we affirm.
Decided January 18, 2000.
Bar applicant, pro se.
This Court has the power and the duty to set the educational requirements for admission to the practice of law in this State, and therefore, “admission to the State Bar is governed by the Rules promulgated by this Court, which place the burden on the applicant to establish the fitness to practice law.” In re G. E. C., 269 Ga. 744, 745 (1) (506 SE2d 843) (1998). See also In re Terese S. Oliver, 261 Ga. 850 (413 SE2d 435) (1992). R. R. R. contends that he is fit to practice law because his legal educational experience and knowledge gained match that of one graduating from a law school approved by the American Bar Association. However, his submitted assertions regarding curriculum, examination and writing samples, and statements from his wife and friends about the amount of time R. R. R. spent in home study, in no manner demonstrate the quality of his educational experience or the competence gained in the law, if any.
In order to promote the State’s significant interest in assuring that members of the legal profession are competent, prerequisite for admission to the State Bar is graduation from an approved law school. In re Terese S. Oliver, supra at 852 (3). R. R. R. has failed to show by clear and convincing evidence that such requirement should be waived on his behalf. Id. at 852 (4); In re G E. C., supra at 745 (3). Accordingly, the decision of the Board of Bar Examiners stands.

Denial of waiver affirmed.


All the Justices concur.

Thurbert E. Baker, Attorney General, Rebecca S. Mick, Assistant Attorney General, for Board of Bar Examiners.

 The Rules Governing Admission to the Practice of Law (1999), Part B, Section 4 (b) (1) provides: “Prior to taking the bar examination an applicant must have been awarded the first professional degree in law (JD or LLB) by a law school approved by the American Bar Association.” Subsection (b) (2) states:
Graduates of and students enrolled in law schools approved by the Georgia Board of Bar Examiners but not by the American Bar Association who have been certified as fit to practice law, who satisfy the undergraduate education requirements of these Rules, and who graduate from law school prior to January 1,1998, shall be eligible to take the bar examination in the same manner and under the same conditions as are graduates of and students enrolled in American Bar Association law schools.
R. R. R. applied to take the Bar Examination in March 1998.